J-A17017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CLINTON BROWN                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellant                :
                                               :
                                               :
               v.                              :
                                               :
                                               :
    OSAMA ISSA                                 :   No. 2877 EDA 2016

                 Appeal from the Order Entered August 22, 2016
              In the Court of Common Pleas of Philadelphia County
               Civil Division at No(s): July Term, 2015, No. 01110


BEFORE:      GANTMAN, P.J., RANSOM, J., and PLATT, J.*

MEMORANDUM BY RANSOM, J.:                           FILED SEPTEMBER 08, 2017

        Appellant, Clinton Brown, appeals from the order entered August 22,

2016, granting summary judgment in favor of Appellee, Osama Issa, and

dismissing Appellant’s complaint with prejudice. We affirm.

        The relevant facts are as follows:

        For the purposes of the Motion for Summary Judgement, it is not
        in dispute that [Appellant] was, on April 11, 2014, living in a
        commercial property where a business called Seafood Express
        was being operated. [Appellant] is an employee/investor of this
        business. [Appellant] alleges that he fell in a liquid puddle on
        the floor.

        Prior to [Appellant’s] fall, he had been injured in 2009 in a work-
        related injury while working on an off-shore oil rig in Louisiana.
        In that accident, he suffered injuries to his shoulder and back.
        Additionally, approximately one week before the incident that
        forms the basis for this lawsuit, [Appellant] was involved in a
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A17017-17


      motor vehicle accident, and was treating for injuries related to
      that accident at the time of his fall.

Trial Court Opinion, 2/13/17, at 2.

      In June 2016, Appellee filed a motion for summary judgment,

asserting that Appellant did not sustain any injuries as a result of the fall. In

his response, Appellant denied this assertion but failed to supplement the

record with evidence to establish that an injury occurred. Accordingly, the

trial court granted Appellee’s motion for summary judgment.            Appellant

timely appealed and filed a court-ordered statement of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(b). The trial court issued a responsive

opinion.

      On appeal, Appellant raises a single question for our review:

      Whether there is sufficient evidence of injury to submit this
      matter to a jury?

Appellant’s Brief at 4.

      Our scope and standard of review of an order granting summary

judgment are well-settled.

      [We] may disturb the order of the trial court only where it is
      established that the court committed an error of law or abused
      its discretion. As with all questions of law, our review is plenary.

      In evaluating the trial court’s decision to enter summary
      judgment, we focus on the legal standard articulated in the
      summary judgment rule. See Pa.R.C.P., Rule 1035.2. The rule
      states that where there is no genuine issue of material fact and
      the moving party is entitled to relief as a matter of law,
      summary judgment may be entered. Where the nonmoving
      party bears the burden of proof on an issue, he may not merely
      rely on his pleadings or answers in order to survive summary


                                      -2-
J-A17017-17


      judgment. Failure of a non-moving party to adduce sufficient
      evidence on an issue essential to his case and on which he bears
      the burden of proof establishes the entitlement of the moving
      party to judgment as a matter of law. Lastly, we will review the
      record in the light most favorable to the nonmoving party, and
      all doubts as to the existence of a genuine issue of material fact
      must be resolved against the moving party.

E.R. Linde Const. Corp. v. Goodwin, 68 A.3d 346, 349 (Pa. Super.

2013)(citation omitted).

      Appellant contends that the trial court erred in determining that he

failed to establish an injury.    However, Appellant fails to develop this

argument in any meaningful way.        “[W]here an appellate brief fails to

provide any discussion of a claim with citation to relevant authority or fails

to develop the issue in any other meaningful fashion capable of review, that

claim is waived.” Umbelina v. Adams, 34 A.3d 151, 161 (Pa. Super. 2011)

(quoting In re W.H., 25 A.3d 330, 339 (PA. Super. 2011)).                  Here,

Appellant’s argument consists of approximately two pages in which the only

citation to legal authority is Appellant’s quotation of Pennsylvania Rule of

Civil Procedure 1035.2.    He cites no case law.     Appellant neither applies

relevant, legal authority to the facts of the case nor presents any basis upon

which this Court could conclude that the grant of summary judgment was

inappropriate.   Accordingly, his claim is waived.   Id.; see also Pa.R.A.P.

2119.

      Absent waiver, we note further that Appellant failed to respond

appropriately to the motion for summary judgment. Rule 1035.3 provides in

relevant part:

                                     -3-
J-A17017-17


      (a) Except as provided in subdivision (e), the adverse party may
      not rest upon the mere allegations or denials of the pleadings
      but must file a response within thirty days after service of the
      motion [for summary judgment] identifying

          (1) one or more issues of fact arising from evidence in the
          record controverting the evidence cited in support of the
          motion or from a challenge to the credibility of one or
          more witnesses testifying in support of the motion, or

          (2) evidence in the record establishing the facts essential
          to the cause of action or defense which the motion cites as
          not having been produced.

      (b) An adverse party may supplement the record or set forth the
      reasons why the party cannot present evidence essential to
      justify opposition to the motion and any action proposed to be
      taken by the party to present such evidence.

Pa.R.C.P. 1035.3 (explanatory note omitted). While an adverse party may

supplement the record, it is well settled that litigants’ briefs are not part of

the official record.    Accordingly, “supplementation cannot be achieved

through mere attachment to a party’s brief in opposition.”          Scopel v.

Donegal Mut. Ins. Co., 698 A.2d 602, 606 (Pa. Super. 1997) (citing

cases).

      Here, Appellant’s response consists of admissions and denials to the

pleadings set forth in Appellee’s motion for summary judgment. Appellant’s

Answer, 06/27/2016. However, Appellant cites to no evidence of record, nor

does he supplement the record with evidence that would establish an issue

of fact regarding his injuries. Id. To the extent that Appellant sought to do

so by attaching a purported expert report to the brief filed in opposition to

Appellee’s motion for summary judgment, this was insufficient. Scopel, 698



                                     -4-
J-A17017-17



A.2d at 606. Accordingly, on this basis, the trial court did not err in granting

summary judgment. See Lechowicz v. Moser, --- A.3d ---, *3 (Pa. Super.

2017) (“[T]his Court may affirm a decision on any proper legal ground.”),

(citing Williams v. Wade, 704 A.2d 132, 135 (Pa. Super. 1997).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/8/2017




                                     -5-